DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct Species A and B:
Species A: Directed to a method of stimulating muscle in a person having neurological damage by moving muscle in a natural manner (embodiment described in Paragraph 00048 of Specification, Claims 1-13). 
Species B: Directed to a method of moving muscles in a paraplegic by moving normally non-functioning muscles/limbs (embodiment described in Paragraph 00054 of Specification, Claims 14-17). 
The species are independent or distinct because Species A and B are directed to different treatment methods, with distinct modes of operation and function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Laura Dellal on 03 June 2021 a provisional election was made without traverse to prosecute the invention of Species A, Claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-17 (Species B) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the claim recites “the individual” in Line 1. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, the Examiner is interpreting this limitation to read “the person” as recited in Claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-9, and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen et al. (US Publication 2002/0161415).
Regarding Claim 1, Cohen et al. discloses a method of stimulating muscle in a person having neurological damage (Abstract, Paragraph 0018-0019, 0024-0026, 0124), including the steps of: applying electric current to nerves at an area above an area of neurological damage (Paragraph 0024-0026, 0030, 0035, 0122, 0126, Claim 1, array 24, 34, Fig. 1-2); bypassing or bridging an area of neurological damage (Paragraph 0026, 0028, 0124-0125, 0130, 0138); and moving the muscle in a natural manner (Paragraph 0025-0026, 0124, 0142, Claim 1, 38).  
Regarding Claim 2, Cohen et al. discloses a method further wherein the nerves are chosen from the group consisting of central nerves (Paragraph 0026, 0029), peripheral nerves (motor/skeletal muscle nerves Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), individual axons (Paragraph 0025-0026, 0030), and combinations of axons (Paragraph 0025-0026, 0030).  
Regarding Claim 3, Cohen et al. discloses a method further wherein applying step is further defined as applying electric current (Abstract, Paragraph 0024-0026, 0030) to a nerve bundle (motor/skeletal muscle nerves Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3) and stimulating a muscle group (Abstract, Paragraph 0018-0019, 0024-0026, 0028, 0132).  
Regarding Claim 4, Cohen et al. discloses a method further wherein said applying step further includes the step of inserting a motor device (20, 36, 22, Figs. 1-2) including at least one electrode (35, Fig. 2, electrode array 24, Fig. 1, Abstract, Paragraph 0122-0125) for generating electric current (Paragraph 0031, 0044, 0123-0124) operatively attached to an electrode array (35, Fig. 2, electrode array 24, Fig. 1, Abstract, Paragraph 0122-0125) and exposed on an inner surface of an array body (35, Fig. 2, electrode array 24, Fig. 1, Paragraph 0122-0125), and a programming mechanism (22, 36, Figs. 1-2, 100, Fig. 5A, Paragraph 0022, 0031, 0122-0125, 0146, 0149) in electrical connection with the at least one electrode for programming operation of the at least one electrode (Paragraph 0022, 0031, 0122-0125, 0146, 0149) in a person in proximity to the nerves (Abstract, Paragraph 0024, 0026, 52, Fig. 3).  
Regarding Claim 6, Cohen et al. discloses a method further wherein said inserting step is performed by a method of surgical implantation around and adjacent to (Paragraph 0030, 0046, 0125, Claim 5) a peripheral nerve (motor/skeletal muscle nerves, Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3).  
Regarding Claim 7, Cohen et al. discloses a method further wherein said bypassing step causes the electric current to travel to an 33Attorney Docket No. 0327.00018area below the area of neurological damage (Paragraph 0025-0026, 0028, 0124-0125, 0130, 0138).  
Regarding Claim 8, Cohen et al. discloses a method further wherein said moving step is further defined as moving a part of the body chosen from the group consisting of at least one digit and at least one limb (Paragraph 0025, 0033, 0037, 0038, 0138).  
Regarding Claim 9, Cohen et al. discloses a method further wherein said moving step is further defined as an action of flexing muscles (Paragraph 0024, 0026, 0047, 0140, 0142). 
Regarding Claim 11, Cohen et al. discloses a method further wherein said applying step is performed with an algorithm (Paragraph 0031, 0033, 0035-0036, 0137, 0149) stored on non-transitory computer readable medium (22, 36, Figs. 1-2, 100, Fig. 5A, Paragraph 0022, 0031, 0122-0125, 0146, 0149) within the motor device.  
Regarding Claim 12, Cohen et al. discloses a method further including the step of setting parameters (Paragraph 0027, 0034) chosen from the group consisting of timing of electrical potential applied at different electrodes in said electrode array (Paragraph 0024, 0029, 0030), varying the intensity of electrical current applied at different electrodes in said electrode array (Paragraph 0024, 0034, 0029, 0030), stimulation frequency (Paragraph 0024, 0034, 0080, Claim 31), shortening history (training algorithms over time, Paragraph 0035-0036, 0138, 0140-0141), and combinations thereof.  
Regarding Claim 13, Cohen et al. discloses a method further wherein the individual has a condition, disease, or injury including paraplegic, a hemiplegic, a quadriplegic (paralysis of one or more limbs, Paragraph 0004, 0025, 0028, 0131) and loss of muscle tone (Paragraph 0004, 0018-0019, 0024-0026, 0028, 0124, 0131). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. in view of Kim et al. (US Publication No. 2006/0052837)
Regarding Claim 5, Cohen et al. discloses a method further wherein said inserting step is performed by a method of surgical implantation around and adjacent to (Paragraph 0030, 0046, 0125, Claim 5) a peripheral nerve (motor/skeletal muscle nerves, Paragraph 0125, 0128, 0130, 0143, nerves 30, Figs. 1-2, nerves 48, Fig. 3), but does not specifically disclose wherein said inserting step further includes a step chosen from the group consisting of wrapping the electrode array around a nerve root, placing the electrode array parallel to a nerve root, and placing the electrode array in epidural space. Kim et al. teaches a method of stimulating nerves in order to affect motor control of muscles (Paragraph 0004) comprising wrapping the electrode array around a nerve root (electrode configurations 025, 207, 2012, 212, 236, of Figs. 16-19, Paragraph 0124), placing the electrode array parallel to a nerve root (Paragraph 0106, 0136, 0124), and/or placing the electrode array in epidural space (Paragraph 0005-0006, 0083, 0106, 0178). It would have been obvious to one having ordinary skill in the art at the time of the invention to include wrapping the electrode array around a nerve root, placing the electrode array parallel to a nerve root, and/or placing the electrode array in epidural space, as taught by Kim et al., in the method disclosed by Cohen et al., in order to target specific muscles which are controlled by these nerve areas for particularly desired motor functions, as taught by both Cohen et al. (Abstract, Paragraph 0018-0019, 0024-0026, 0124) and Kim et al. (Paragraph 0004).   

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. in view of Loeb et al. (US Application Publication No. 2003/0093131).
Regarding Claim 10, Cohen et al. discloses the method further wherein the moving step is further defined as training muscles and muscle movement Paragraph 0035-0036, 0138, 0140-0141), but does not specifically disclose strengthening muscles.  Loeb et al. teaches a method of stimulating nerves (Abstract) in a person having neurological damage (Paragraph 0005) comprising implanting neural stimulators in the area of paralysis and configuring stimulation to strengthen muscles (Abstract, Paragraph 0005, 0019, 0025, Claim 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulating method disclosed by Cohen et al. to also include strengthening muscles, as taught by Loeb et al., in order to configure the stimulation to exercise paralyzed, weakened, or spastic muscles in a person, in order to correct potential weakness, atrophy, or imbalances of function, as also taught by Loeb et al. (Paragraph 0005).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792